206 F. Supp. 2d 1365 (2002)
In re INDIAN MOTORCYCLE BANKRUPTCY AND RECEIVERSHIP LITIGATION
No. MDL 1469.
Judicial Panel on Multidistrict Litigation.
June 17, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.

ORDER DENYING TRANSFER
WILLIAM TERRELL HODGES, Chairman.
This litigation consists of seven purported civil actions listed on the attached Schedule A and pending in two federal districts as follows: six actions pending in the District of Massachusetts and one action pending in the District of Colorado. Plaintiff in the Colorado action moves the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the District of Colorado. All responding parties oppose the motion.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient *1366 conduct of this litigation. Movant has failed to persuade us that any common questions of fact and law are sufficiently complex, unresolved and/or numerous to justify Section 1407 transfer in this docket in which certain constituent matters have been pending for nearly nine years. We point out that alternatives to transfer exist that can minimize whatever possibilities there might otherwise be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud.Pan. Mult.Lit.1978). See also Manual for Complex Litigation, Third, § 31.14 (1995).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the matters listed on Schedule A is denied.

SCHEDULE A
MDL-1469In re Indian Motorcycle Bankruptcy and Receivership Litigation
District of Colorado

In re Indian Motorcycle Manufacturing Inc. Receivership & Concerning the United States of America, C.A. No. 1:95-777
District of Massachusetts

In re Indian Motorcycle Co., Inc., Bky. No. 4:93-41954

In re Indian Motorcycle Apparel & Accessories Co., Inc., Bky. No. 4:93-41955

In re Indian Motorcycle Manufacturing Co., Inc., Bky. No. 4:94-42288

United States of America v. Sterling Consulting Corp., et al., BAP No. 4:00-94

Sterling Consulting Corp., et al. v. Internal Revenue Service, C.A. No. 4:01-40180

Sterling Consulting Corp., et al. v. Internal Revenue Service, C.A. No. 4:02-40027